Citation Nr: 0411605	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-20 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen  a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.  

The claims file contains a report of a rating decision in 
September 1994 wherein entitlement to service connection for 
PTSD was denied.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of October 2001 and September 
2002 by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2001 the RO, in pertinent part, found that a 
previously denied claim for service connection for PTSD had 
been reopened by submission of new and material evidence, but 
denied service connection for PTSD based on a de novo review 
of all of the evidence of record.  

In September 2002 the RO, in pertinent part, denied 
entitlement to special monthly compensation based on loss of 
use of a creative organ.  

In accordance with Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996), an RO determination as to whether evidence 
is "new and material" for the purpose of reopening is 
subject to de novo adjudication by the Board.  

The Board has accordingly characterized the issue on appeal 
as to the claim for PTSD as reported on the title page.

The appeal as to both issues is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued VCAA notice letters to the veteran in March 
2001 and October 2001 which comply with the notice 
requirements of Quartuccio, supra.  

The veteran has established entitlement to service connection 
for a shell fragment wound scar of the right inguinal area 
evaluated as 0 percent disabling from March 1970 and 10 
percent disabling from October 2000; a shell fragment wound 
scar of the dorsum of the glans of the penis, evaluated as 0 
percent disabling from March 1970 and 10 percent disabling 
from October 2000; and tinnitus, evaluated as 10 percent 
disabling from August 2001.  

Pursuant to the VCAA, VA is obligated to obtain all records 
in the custody of a federal department or agency.  In this 
regard, the veteran has reported that he began to receive VA 
treatment for PTSD in 2000.  Although a few visits for 
psychiatric care are documented in records dated in 2000 and 
2001, the outpatient treatment reports on file for subsequent 
years do not appear to be complete and contain no reference 
to PTSD or any other psychiatric disorder.  

In view of the gaps in the time periods covered by the 
records on file and the absence of records from a mental 
health clinic, the possibility that outpatient treatment 
records relating to PTSD may exist cannot be ruled out.  The 
Board believes that an effort should be made to ensure all 
relevant VA treatment records are obtained and added to the 
record on appeal.  

Likewise, the record refers to additional VA records 
pertaining to impotency that are not in the appellate file.  
At a December 2001 VA examination the examiner evidently 
accessed an online VA databank containing the report of a 
1998 genitourinary evaluation.  This record is not before the 
Board and should be obtained, together with any additional 
relevant evidence that may exist.  

The Board observes that additional due process requirements 
may apply pursuant to the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In 
particular, further VA examination(s) may be required.  The 
need for reexamination of the veteran as to either disability 
at issue should be reassessed by the VBA AMC in light of 
information contained in any additional medical records 
obtained pursuant to this remand.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify any 
other healthcare providers, VA and non-
VA, inpatient and outpatient, who have 
examined or treated him for PTSD and/or 
erectile dysfunction.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  In particular, the 
VBA AMC should obtain relevant medical 
records pertaining to examination and 
outpatient treatment of the veteran from 
the VA Medical Center in St. Louis, 
Missouri, since October 2000, including 
those relating to psychiatric care.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
should notify the veteran that it has 
been unable to obtain such records and 
identify the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).


5.  The VBA AMC review the claims for 
service connection for PTSD and special 
monthly compensation based on loss of use 
of a creative organ and determine in 
light thereof whether reexamination of 
the veteran as to either disability on 
appeal is required.  If so, appropriate 
arrangements for the necessary 
examination(s) should be made.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examinations may 
adversely affect the outcome of his claims, and may result in 
denial(s).  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


